DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  The current title is too broad to indicate the disclosed aspect of non-contact power supply.
Claim Objections
Claim 1 is objected to because the limitation of “an adjustable switching frequency at which the transmission coil does not resonate” is unclear.  
First, the claims only define the transmitter as having a coil.  Resonance is not possible with only a coil.  It requires a capacitor and none are recited as being part of the transmitter.  If there is no capacitor, then the transmission coil will never resonate.  The “does not resonate” phrase does not actually limit the adjustable frequency range.
Second, the “adjustable switching frequency” indicates that the frequency can be adjusted to exist at a plurality of distinct values.  It is unclear how this ability to have the frequency adjusted can be defined accord to one frequency (at which the transmission coil does not resonate).  Are the applicants trying to exclude one specific frequency from the adjustable frequency values?
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 9,276,553) over Widmer (US 9,561,730).
With respect to claim 1, Suzuki discloses a non-contact power supply device (fig 1-4, 12; col. 13-14, 18-21) comprising a power transmission device (left side) and a power reception device (right side) to which power is transmitted from the power transmission device without contact, wherein
the power reception device comprises: 
a resonance circuit (5; shown in more detail in figure 4) that includes a reception coil (L) that receives power from the power transmission device and a resonance capacitor (Ct) that, in conjunction with the reception coil, resonates with power from the power transmission device; and
the power transmission device comprises: 
a transmission coil (within 3; shown in more detail in figures 1-2) that supplies power to the power reception device; 

a first short-circuiting circuit (13-14) that switches between short-circuiting and open-circuiting both ends of the first coil; 
a power supply circuit (2) that supplies AC power to the transmission coil; and 
a control circuit (23; col. 21, lines 11-14) that controls whether short- circuiting or open-circuiting both ends of the first coil via the first short-circuiting circuit.  
Suzuki disclose a wireless power transmission system.  The Suzuki receiver includes an LC resonance circuit (fig 4).  The Suzuki transmitter includes a first coil (in series with the transmission coil) that is selectively shorted.  Suzuki does not expressly disclose the receiver comprises a rectifier, the transmitter power supply circuit has an adjustable frequency and voltage, or that the control circuit controls the switching frequency and voltage. 
Widmer (fig 25A, 25C, 25F and 52; col. 18-19, 28) discloses a non-contact power supply device comprising a power transmission device (CB) and a power reception device (BEV) to which power is transmitted from the power transmission device without contact, wherein 
the power reception device comprises: 
a resonance circuit that includes a reception coil (L2) that receives power from the power transmission device and a resonance capacitor (C2 
a rectification circuit (1080) that rectifies power output from the resonance circuit, and 
the power transmission device comprises:
a transmission coil (L1) that supplies power to the power reception device;
a first coil (LHF1 or LHF1’) that is connected in series with the transmission coil and is not coupled with the reception coil even while power is transmitted from the power transmission device to the power reception device; 
a power supply circuit (inverter at the far left of fig 52) that supplies AC power having an adjustable switching frequency at which the transmission coil does not resonate and having an adjustable voltage to the transmission coil (fig 25A, C and F; col. 19, lines 10-17 and 34-40); and 
a control circuit (col. 19, lines 10-17 and 34-40) that controls switching frequency and voltage of the AC power supplied from the power supply circuit to the transmission coil (the Widmer frequency and voltage are obviously purposefully controlled with a “control circuit”; these parameters are not allowed to randomly change on their own).  
Widmer discloses a wireless power transmission system.  The receiver includes a rectifier.  The transmitter includes variably controlled frequency and voltage.  Widmer 
Suzuki and Widmer are analogous because they are from the same field of endeavor, namely wireless power transmission systems.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to modify Suzuki to include the rectifier and adjustable frequency and voltage, as taught by Widmer.  The motivation for doing so would have been to satisfy the needs of a user.  By including a rectifier, the Suzuki system can power a DC load.  By including controllable frequency/voltage, the Suzuki system can be adjusted for the type of load (low voltage/power, high voltage/power).
With respect to claim 2, Widmer discloses the power reception device further comprises a second coil (LHF2 or LHF2’) that is connected in series with the reception coil between the resonance circuit and the rectification circuit, and the reception coil (L2) and the resonance capacitor (CHF2) of the resonance circuit are connected in parallel with each other (see fig 52).  
With respect to claim 3, Widmer discloses the reception coil (L2) and the resonance capacitor (C2) of the resonance circuit of the power reception device are connected in series with each other.  
Claims 2-3 are mutually exclusive, in that they define the resonant capacitor being either in parallel or series with the receiving coil.  Widmer discloses its receiver includes two capacitors (C2 and CHF2) that each read on this parallel and series electrical relationship. 
Allowable Subject Matter
Claims 4-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not teach or suggest the power transmission device controlling the switching frequency, voltage and the open/closed state of the short-circuiting circuit dependent on the determination, carried out within the receiver and then wirelessly communicated to the transmitter, that the system is performing a constant voltage output operation.  Claims 5-10 depend from claim 4.
Regarding claim 11, the prior art does not teach or suggest the power transmission device controlling the switching frequency, voltage and the open/closed state of the short-circuiting circuit dependent on detected current in the transmission coil.  Claims 12-13 depend from claim 11.
Regarding claim 14, the prior art does not teach or suggest the power receiving device comprising a second short-circuiting circuit and operating this circuit depending on measured voltage in the resonance circuit.  Claim 15 depends from claim 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADI AMRANY/           Primary Examiner, Art Unit 2836